DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to claims filed 11/2/2020. Claims 1-20 are pending.
Claim Objections
The objections to the claims are withdrawn in view of the amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 9-10, 13, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nickson (US 8706909 B1) in view of Thomas ("The Importance of Internal Linking For Your Wordpress Website", published 12/19/2017).

Regarding claim 1, Nickson discloses: a method of utilizing a computing device (fig.2, col.3:1-20; fig.6, col.6:1-60: computing devices) to automatically locate a link to a target web page whose link from a referring web page (fig.3A:322, col.4:25-40) is broken (fig.3D, col.5:10-25: non-valid URL), the method comprising:
receiving at a computing device a request to access a link to a target web page, wherein the link is from a referring web page accessed by the computing device (fig.3A:316, 322, col.4:25-40: ;
receiving by the computing device a notification that the link to the target web page is broken (fig.3D, col.5:10-25, col.2:15-30: the redirection URL “http://acmecorp.org/keywordhelp” constitutes a notification that the desired URL is unreachable);
determining by the computing device whether a search page for a site is present (fig.3D, col.5:10-25, col.2:15-30: figure shows a keyword help sub-site of hosting site acmecorp, hence, the search page is determined to be present for purposes of display, i.e., data corresponding to the page is received and determined to be present for purposes of display and rendering processing);
locating by the computing device a new link to the target web page utilizing one or more keywords (fig.3D, col.5:10-25, col.2:15-30: once search page has been loaded, new links 328 are located using the suggested keywords 326); and
providing access via the computing device to the target web page (fig.3D, col.5:10-25, col.2:15-30: corrected URL access to the target web page are provided to the user for accessing, such as via standard browser techniques of fig.3A, col.4:25-40 ).
Nickson does not disclose: wherein the search page is for a site hosting the referring web page. That is, although Nickson fig. 3D discloses that the desired target web pages as well as the search page are all hosted by Acme (“http://acmecorp.org”), he does not disclose that the initial referring web page of fig.3A is also hosted by Acme.
However, the use of internal links and URLs to access internal resources is a well-known practice in web design. In particular, Thomas discloses: wherein the linked to page is for a site hosting the referring web page, i.e., wherein the linked to page and the referring page are the same page (p.1 describing internal links connecting pages; p.2-4 describing various advantages of including internal links). Hence, the combination with Nickson discloses the accessing of internal pages from another 
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Nickson by incorporating the internal linking technique of Thomas. Both concern the art of web design, and the incorporation would have improved the user experience and search engine optimization of the site by, according to Thomas, providing easier user navigation and distributing authority for better search engine results (p.3-4).

Regarding claim 9, Nickson modified by Thomas discloses the method of claim 1, as described above. Nickson further discloses: wherein the notification that the link to the web page is broken occurs because redirect instructions do not exist on a web server associated with the target web page or the referring web page (Nickson fig.3d, col.4:60-5:10: generation of notification occurs because URL redirection process does not exist for given URL on the associated web server).

Regarding claim 10, Nickson modified by Thomas discloses the method of claim 1, as described above. Nickson modified by Thomas does not expressly disclose: the notification that the link to the target web page is broken because redirect instructions to the target web page have expired.
Watanabe further discloses: the notification that the link to the target web page is broken because redirect instructions to the target web page have expired (Watanabe 0041: handing of expired link due to relocation of content associated with link causing expiration of link, i.e., the link ceasing to be valid).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Nickson modified by Thomas by incorporating the expired link removal technique 

Claims 13, 19-20 recite computer program products and systems corresponding to the above methods and are hence rejected under the same rationale.

 Claim(s) 2-4, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nickson (US 8706909 B1) in view of Thomas ("The Importance of Internal Linking For Your Wordpress Website", published 12/19/2017) in view of Jiang (US 7080073 B1).

Regarding claim 2, Nickson modified by Thomas discloses the method of claim 1, as described above. Nickson further discloses: wherein locating by the computing device the new link to the target web page utilizing one or more keywords comprises:
accessing a sitemap for the site hosting the target web page (According to Specifications 0016: “ … Each sitemap, if present, provides a list of pages available (or previously available) on the web server 170. Sitemaps may be provided in XML, Flash, or a presently-existing or after-arising computer language (or the equivalent) providing a listing of pages available locally or remotely. The sitemaps may be structured or unstructured in nature”, hence, as understood in the Specifications and as commonly used in the art, a sitemap is a structured or unstructured listing of available addresses, hence, the listing of fig.3D constitutes a sitemap);
accessing a page name for the target web page (fig.3D, col.2:15-30: a suitable page name corresponding to one of the available keywords is chosen by the user for the target web page as part of the “conversation” of locating a broken link);
traversing one or more destination web pages listed in the sitemap (fig.3D, col.2:15-30: destination websites corresponding to a page names are chosen by the user to be traversed as part of the “conversation” of the user with the web host).
Nickson modified by Thomas does not disclose: wherein the traversing occurs automatically; parsing one or more keywords from the traversed one or more destination web pages listed in the sitemap; and
comparing the parsed keywords with the accessed page name to locate the new link to the  target web page.
Jiang discloses: wherein the traversing occurs automatically (col.4:33-55 describes an automated focused crawling technique that returns a set of pages (see fig.2) that is performed in response to a user query, the crawling performed by the use computer, see col.29:5-35); parsing one or more keywords from the traversed one or more destination web pages listed in the sitemap (col.8:1-25: basic operations of the focused crawler including parsing keywords to match with query associated with target page name); and
comparing the parsed keywords with the accessed page name to locate the new link to the  target web page (col.8:1-25, col.10:50-60, col.19:30-50: using keywords provided by user to locate a suitable new link).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Nickson modified by Thomas by incorporating the dynamic crawling technique of Jiang. Both concern the art of web search, and the incorporation would have improved the quality of the search of the method by, according to Jiang improving search of depth, efficiency, relevance, and freshness of results (col.4:45-55, 56-65, col.5:1-10, 40-65).

wherein the parsed one or more keywords are parsed from metadata for the traversed one or more destination web pages listed in the sitemap (Jiang col.8:10-25, col.19:30-col.20:30: structural analysis constitutes associating certain keywords with metadata elements inferred from a page metadata specifying structural hierarchy of a parsed web page).

Regarding claim 4, Nickson modified by Thomas modified by Jiang discloses the method of claim 2, as described above. Nickson modified by Thomas modified by Jiang further discloses: scanning automatically for one or more further destination web pages linked-to from the traversed one or more web pages listed in the sitemap (Jiang fig.2, col.9:55-70, col.7:35-55: extracting links from crawled sites and further crawling links based on crawl metric including keyword crawl metric col.8:55-70);
traversing automatically the one or more further destination web pages scanned and parsing one or more new keywords from the one or more further destination web pages (Jiang fig.2, col.9:55-70, col.8:1-10, 55-70: evaluating further linked pages based on keyword to generate crawl and search metrics);
accessing a page name for the target web page (Nickson fig.3D: associated keywords constitute a URL-valid page name for a desired target web page); and
comparing the parsed one or more new keywords from the further destination web pages with the accessed page name to locate the new link to the web page (Jiang: col.8:1-10, 55-70: the keywords associated with the user input query / keyword (see Nickson fig.3D) are compared to parsed keywords from the further destination webpages to determine a ranking (fig.2: “Compute ranks for all pages”) for presentation of located new links to desired target web page).

.

 Claim(s) 5, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nickson (US 8706909 B1) in view of Thomas ("The Importance of Internal Linking For Your Wordpress Website", published 12/19/2017) in view of Jiang (US 7080073 B1) in view of Evans (US 20040030683 A1).

Regarding claim 5, Nickson modified by Thomas modified by Jiang discloses the method of claim 4, as described above. Nickson modified by Thomas modified by Jiang further discloses: retrieving one or more new lists of links from the further destination web pages; and utilizing the one or more new lists of links to locate the new link to the web page (Jiang fig.2, col.9:55-70, col.7:35-55: extracting links from crawled sites and further crawling links based on crawl metric including keyword crawl metric col.8:55-70).
Nickson modified by Jiang does not disclose: wherein the lists of links are sitemaps, i.e., the explicit access and use of linked-to sitemaps for further crawling purposes.
Evans discloses: wherein sitemaps are utilized as lists of links for searching (fig.5:614, 0030-31: focused searching of a site in accordance with site map).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Nickson modified by Thomas modified by Jiang by incorporating the site map searching technique of Evans. Both concern the art of web search, and the incorporation would have, according to Evans, improved the efficiency of a focused search by only searching portions of sites that contain a desired content (0035, 0023).

.

 Claim(s) 6, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nickson (US 8706909 B1) in view of Thomas ("The Importance of Internal Linking For Your Wordpress Website", published 12/19/2017) in view of Watanabe (US 20160292207 A1).

Regarding claim 6, Nickson modified by Thomas discloses the method of claim 1, as described above. Nickson modified by Thomas further discloses: wherein locating the new link to the target web page utilizing one or more keywords comprises:
accessing by the computing device the search page for the site hosting the referring web page (Nickson fig.3D, col.5:10-25: search page is accessed and acquired by browser).
Nickson modified by Thomas does not disclose: 
retrieving by the computing device a page name for the target web page;
submitting automatically by the computing device a search for the page name via the search page;
receiving results of the search; and
prioritizing the results of the search by utilizing keywords contained in the results to obtain the new link to the web page. That is, Nickson does not disclose the use of a search engine to locate relevant links.
Watanabe discloses: retrieving by the computing device a page name for the target web page (figs.3D-E, 0094-98: a name or keyword corresponding to a missing target page is determined, see 0094, 0097);
submitting automatically by the computing device a search for the page name via the search page (0095, 97: the keywords corresponding to page name are searched);
receiving results of the search (figs. 3D-E, 0095, 98: search results are returned); and
prioritizing the results of the search by utilizing keywords contained in the results to obtain the new link to the web page (figs. 3D-E: ranked via the keyword context are prioritized via the display and a set of new links are obtained).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Nickson modified by Thomas by incorporating the searching technique of Watanabe. Both concern the art of locating missing links, and the incorporation would have improved the efficiency of the method by, according to Watanabe, improved the discovery of alternate sources to broken links by better locating an alternative item (0004), providing a ranking of the located items via some metric, e.g., update date (0098).

Claim(s) 18 recite computer program products corresponding to the above methods and are hence rejected under the same rationale.

 Claim(s) 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nickson (US 8706909 B1) in view of Thomas ("The Importance of Internal Linking For Your Wordpress Website", published 12/19/2017) in view of Watanabe (US 20160292207 A1) in view of Lal (US 20030158953 A1).

Regarding claim 7, Nickson modified by Thomas modified by Watanabe discloses the method of claim 6, as described above. Nickson modified by Thomas modified by Watanabe does not disclose: wherein the results of the search do not include one or more web pages if links to the web pages are broken.
 wherein the results do not include one or more web pages if links to the web pages are broken (fig.4A:68-74, 0046-47 shows a process of removing links for a document upon detection of a broken link).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Nickson modified by Thomas modified by Watanabe by incorporating the dead link removal process of Lal. Both concern the art of web retrieval, and the incorporation would have improved the user experience of method by, according to Lal, avoiding user frustration when dealing with broke links (0010).

Regarding claim 8, Nickson modified by Thomas modified by Watanabe modified by Lal discloses the method of claim 7, as described above. Lal further discloses: wherein the computing device automatically determines whether links to one or more web pages are broken (Lal fig.4A:68-74, 0046-47: automatic software implementation of process).

 Claim(s) 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nickson (US 8706909 B1) in view of Thomas ("The Importance of Internal Linking For Your Wordpress Website", published 12/19/2017) in view of Kumar ("How to Solve This Webpage Has A Redirect Loop Problem", published 9/22/2017).

Regarding claim 11, Nickson modified by Thomas discloses the method of claim 1, as described above. Nickson modified by Thomas does not expressly disclose: wherein the notification that the link to the target web page is broken occurs because the redirect instructions require a number of hops not permitted.
wherein the notification the link to the target web page is broken occurs because the redirect instructions require a number of hops not permitted (p.1: detecting and displaying a notification in response to too many redirects by popular browsers).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Nickson modified by Thomas by incorporating the redirect detection technique of Kumar. Both concern the art of web retrieval, and the incorporation would have improved the user experience of method by, according to Kumar, avoiding lag caused by an endless loop (p.2 par.4, “Thankfully modern browsers…”)

 Claim(s) 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nickson (US 8706909 B1) in view of Thomas ("The Importance of Internal Linking For Your Wordpress Website", published 12/19/2017) in view of Mueller ("FYI in Google Toolbar's latest features", published 12/14/2007).

Regarding claim 12, Nickson modified by Thomas discloses the method of claim 1, as described above. Nickson modified by Thomas does not expressly disclose: wherein previous to locating by the computing device the new link to the target web page presenting to the user an option to automatically locate the link and receiving an affirmative response from the user.
Mueller discloses: herein previous to locating by the computing device the new link to the target web page presenting to the user an option to automatically locate the link and receiving an affirmative response from the user (p.4: “A search within your site for keywords found in the URL” discloses providing a link to a search based on URL keywords, hence, presenting a prompt for a site search and performing the search in response to the prompt).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Nickson modified by Thomas by search prompting technique of Mueller. Both 

Response to Arguments
Applicant’s arguments have been fully considered. In the remarks, the following arguments were made:
I. Regarding the prior art rejections of representative claim 1, the art of record does not disclose the newly added limitations directed to the search page being for the site hosting the referring page.
Applicant’s arguments are moot in view of the newly applied art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG LI whose telephone number is (303)297-4263.  The examiner can normally be reached on Monday through Friday, 6:30a-11:30a 2:30p-5:00p MT (8:30a-1:30p 4:30p-7:00p ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIANG LI/
Examiner, Art Unit 2143